UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6326



CLIFTON N. WILLIAMS,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. F. Bradford Stillman, Magistrate
Judge. (CA-02-336-2)


Submitted:    April 15, 2003                    Decided:   April 28, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton N. Williams, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Clifton N. Williams appeals the report and recommendation of

the magistrate judge on his petition filed under 28 U.S.C. § 2254

(2000). We dismiss the appeal for lack of jurisdiction. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The report and recommendation from

which Williams appeals does not constitute an order over which this

court may exercise jurisdiction.         We therefore dismiss the appeal.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                    2